DETAILED ACTION
Claims 1-20 rejected under 35 USC § 112(b).
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 11 recite the limitation "wherein each of the compare, identify, associate, output and replace operations are iteratively performed until all of the plurality of versions of the document have been output to the display of the user." The claims do not recite any step of identifying. Accordingly, the recitation of identify step is indefinite. Dependent claims 2-10 and 12-20 are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthi et al., U.S. Patent No. 10,430,504 B1, in view of Kapadia, U.S. PG-Publication No. 2015/0012528 A1.

Claim 1
	Narayanamurthi discloses a system for displaying a plurality of versions of a document to a user. Narayanamurthi discloses a "document management system" comprising a user interface enabling a user to "select a particular document of interest" and "request further information regarding multiple versions of the document." Narayanamurthi, 1:44-61. The method executes a "document version module 154" to "facilitate visualizing multiple versions of the same document on a single display." Id. at 7:58-65. 
	Narayanamurthi discloses the system comprising: a computer processor; and memory having stored thereon the plurality of versions of the document and instructions for causing the computer processor to: determine a sequential order of the plurality of versions of the document. Id. at 7:7-38.
	Narayanamurthi discloses output a base version of the document to a first text box window on a display of the user. Module 154 presents a user interface 402 via a display device including "a visual representation of at least one electronic document," wherein "the visual representation may comprise the actual document." Id. at 14:19-43; FIG. 4 (404 is first text box outputting base version of document).
	Narayanamurthi discloses output the next version of the document to a new text box window on the display of the user, wherein changes between the base version and the next version are displayed in the new text box window. User interface 402 further comprises "version control 406" to receive input indicating a "request to display one or more visual identifiers associated with the various different versions of a particular electronic document." In response, user interface 402 is updated to present a taxonomy 410 including "a plurality of visual identifiers 412(1)-412(N)," wherein "each visual identifier 412 may include an image 414 of at least a portion of a corresponding version of the selected electronic document."  Image 414 may "include indicia 416(1)-416(N) … of revisions made to the version of the document corresponding to the respective image 414." Id. at 14:44-15:46; FIG. 4 (414 is new text box outputting next version of document; 416 are changes between base version and next version).
	Narayanamurthi replace the base version of the document with the next version of the document. Figure 4 illustrates that when the version control 406 is invoked, the user interface 402 displaying the base version of the document (404) is replaced with the next versions of the document (412(1)-412(N)). 
compare the base version of the document to a next version of the document on an element-by-element basis, wherein the base and next versions of the document have common section headers and common subsection headers; and associate tags with the section headers and subsection headers of the base and next versions of the document with tags, wherein common sections and common subsections of the base and next versions are linked by the tags.
	Kapadia discloses compare the base version of the document to a next version of the document on an element-by-element basis, wherein the base and next versions of the document have common section headers and common subsection headers. Kapadia discloses a method comprising the step of "receiving a first file and a selection of second files," "determining a set of difference between the first file and the second files," and "presenting … a list of the set of differences via [a] user interface." Kapadia, ¶ 12. The method uses selection component 118 to receive the selection of files, wherein "the data comprises respective content associated with one or more corresponding section(s) of the first file (e.g., a base document, etc.)." Id. at ¶ 55. The method uses parsing component 120 "to determine the set of differences." Component 120 can determine "a match and/or correspondence of a particular degree of a section title or content of a set of second document with a section title of the first document." The differences are determined based on "a level of granularity (e.g., word level, phrase level, sentence level, section level, etc.)." Id. at ¶ 58. Component 120 is configured for "determining a corresponding between respect content and one or more corresponding section(s) of the first file (e.g., a base document, etc.)." Id. at ¶ 59. Accordingly, Kapadia discloses comparing a base document with other versions wherein (1) changes are evaluated based on a level of granularity (i.e. an element-by-
	Kapadia discloses associate tags with the section headers and subsection headers of the base and next versions of the document with tags, wherein common sections and common subsections of the base and next versions are linked by the tags. The method uses a "reference component 302" to "record the different versions of the set of portions of data associated with media content with a tag," wherein the "portions of data associated with media content can be one or more … paragraphs, sections, heading or titles of a document."  Id. at ¶ 80. Each tag "includes a genealogy of changes to data associated with media content," wherein "each tag … is operable to link different portions … generated along the lifespan of a modified … document." Id. at ¶ 83.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of presenting document versions of Narayanamurthi to incorporate the section comparison and section tagging as taught by Kapadia. One of ordinary skill in the art would be motivated to integrate the section comparison and section tagging into Narayanamurthi, with a reasonable expectation of success, in order to enable a user to select a portion of data (e.g. a section) in a first file and in response to the selection be provided the respective portions or one or more of the one or more second files." Id. at ¶ 83. This action increases user efficiency in reviewing versions of document.
	Narayanamurthi, in view of Kapadia suggests wherein each of the compare … associate, output and replace operations are iteratively performed until all of the plurality of versions of the document have been output to the display of the user. Narayanamurthi discloses displaying all of the plurality of versions of the document as visual identifiers 412(1)-412(N) in the user interface 

Claim 2
	Narayanamurthi discloses display the text box windows of the plurality of versions of the document according to the sequential order. Figure 4 illustrates visual indicators 412(1)-412(n) representing the document versions in sequential order.

Claim 9
	Kapadia discloses in response to a user selecting a section header or subsection header in one displayed text box window, navigate each of the displayed text box windows to the linked section header or subsection header. Kapadia discloses enabling a user to select a portion of data (e.g. a section) in a first file and in response to the selection be provided the respective portions or one or more of the one or more second files." Kapadia, ¶ 83.

Claims 11-12 and 19
.


Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthi et al., U.S. Patent No. 10,430,504 B1, in view of Kapadia, U.S. PG-Publication No. 2015/0012528 A1, further in view of Bank et al., U.S. PG-Publication No. 2009/0259932 A1.

Claim 3
	Bank discloses for a given version of the document, hide sections and subsections of the document that do not include changes from being displayed in the text box window. Bank discloses a method for "interactively presenting digitally encoded content" comprising wherein a "rendered document can be responsively changes to omit [a] user defined portion of the presented content. Bank, ¶ 6.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the document having tags indicating changes in a document section of Narayanamurthi- Kapadia to incorporate the hiding of user selected document sections as taught by Bank. One of ordinary skill in the art would be motivated to use the tags as the rationale for hiding document content into Narayanamurthi- Kapadia, with a reasonable expectation of success, in order to prevent overloading display capabilities and prevent "highly cluttered and difficult to read output."  See Bank, ¶ 3.

Claim 4
	Narayanamurthi discloses assign a [tag] to the text of the next version before each change in the document. Narayanamurthi discloses using "status tags" with a document indicating "the data and time at which an edit is made to one of the versions, the name of the author of such an edit, and identification of the characters added to or deleted from the version through such an edit." Narayanamurthi, 12:9-29.
	Kapadia discloses determine the sections and subsections of the document that do not include changes based on a presence or absence of assigned [tag] in the text. Reference component 302 can "identify audit trails or different versions of portions of data … and record the different versions of the set of portions of data … with a tag," wherein "portions of data … can be one or more paragraphs, sections, headings or titles of a document." Kapadia, ¶ 80.
	Examiner notes that the claim states assign a "number" before each change, but based on the language of claims dependent 5 and related claims 14-15, Examiner assumes that Applicant intended to assign a "tag" to each change.

Claim 5
	 Narayanamurthi discloses wherein a first assigned tag indicates deletion of text, and wherein a second assigned tag indicates insertion of text. Narayanamurthi discloses using "status tags" with a document indicating "the data and time at which an edit is made to one of the versions, the name of the author of such an edit ,and identification of the characters added to or deleted from the version through such an edit." Narayanamurthi, 12:9-29, emphasis added.

Claim 6
	Bank discloses wherein the instructions further cause the computer processor to, in response to a user input, show a hidden section or subsection of the document in the text box window. Bank discloses that "a user can select [an] expansion indicator … which results in the previously hidden content being expanded … so that it is no longer hidden." Bank, ¶ 39.

Claims 13-16
	Claims 13-16 recite a medium storing instructions for performing the functions of the system recited in claims 3-6. Accordingly, claims 13-16 are rejected as indicated in the rejection of claims 3-6.


Claims 7-8, 10, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanamurthi et al., U.S. Patent No. 10,430,504 B1, in view of Kapadia, U.S. PG-Publication No. 2015/0012528 A1, further in view of Hollingsworth, U.S. PG-Publication No. 2009/0083027 A1.

Claim 7
	Hollingsworth discloses extract the section headers and the subsection headers from each of the base version and the next version of the document. Hollingsworth discloses a method for text skimming that generates a table of contents. Specifically, "[s]ection titles may be extracted from a paper to create a table of contents," as illustrated in Figure 4.  Hollingsworth, ¶¶ 158-160. Id. at ¶¶ 167-170.
 
Claim 8
	Hollingsworth discloses wherein the section headers and the subsection headers are xmls-format headings. Hollingsworth discloses that the method for text skimming was applied to XML documents. Hollingsworth, ¶¶ 194; 243.

Claim 10
	Hollingsworth discloses index text of the document referring to a section header or subsection header. Hollingsworth discloses a method for text skimming that generates a table of contents. Specifically, "[s]ection titles may be extracted from a paper to create a table of contents," as illustrated in Figure 4.  Hollingsworth, ¶¶ 158-160. In one embodiment, a computer system creates an "annotated table of contents," wherein "[e]ach section title from the paper may be listed." Id. at ¶¶ 167-170. A table of contents is construed as "index text" referring to section headers in the document.
	Kapadia discloses in response to a user selecting an indexed text of the document, displaying an additional new text box window containing text of the section header or subsection header referred to by the indexed text. Kapadia discloses enabling a user to select a portion of data (e.g. a section) in a first file and in response to the selection be provided the respective portions or one or more of the one or more second files." Kapadia, ¶ 83.

Claims 17-18 and 20



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 27, 2021